Citation Nr: 1114214	
Decision Date: 04/12/11    Archive Date: 04/21/11

DOCKET NO.  08-15 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Huntington, West Virginia


THE ISSUE

Entitlement to a rating in excess of 20 percent for post operative recurrent dislocation of the left shoulder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel





INTRODUCTION

The Veteran had active service from October 1982 to April 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Huntington, West Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Veteran was scheduled for a July 2009 Board hearing at the RO.  However, he failed to report to the hearing.  Thus, his request for a Board hearing is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's left shoulder disability has not been manifested by limitation of motion of the arm to 25 degrees from the side, intermediate ankylosis of the scapulohumeral articulation, fibrous union or nonunion of the humerus, or loss of the head of the humerus.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for post operative recurrent dislocation of the left shoulder have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes 5010, 5201 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In a claim for increase, the VCAA requires only generic notice as to the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270, 1277 (2009).

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in June 2006 that fully addressed all notice elements and was issued prior to the initial RO decision in this matter.  The letter provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  Moreover, the letter informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains post-service reports of VA treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Increased Rating

The Veteran seeks an increased rating for his post operative recurrent dislocation of the left shoulder.  His claim for an increase was received in March 2006. 

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity resulting from disability.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for the higher evaluation; otherwise, the lower evaluation will be assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2010).

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  When, as here, the Veteran is requesting an increased rating for an established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the most recent examination is not necessarily and always controlling; rather, consideration is given not only to the evidence as a whole but to both the recency and adequacy of examinations.  See Powell v. West, 13 Vet. App. 31, 35 (1999).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different "staged" ratings may be warranted for different time periods.

Throughout the rating period on appeal the Veteran's post operative recurrent dislocation of the left shoulder has been evaluated as 20 percent under Diagnostic Codes 5010-5201, 38 C.F.R. § 4.71a (2010).  Initially, the Board observes that the Veteran is right-handed.  Thus, his left shoulder disability involves the non-dominant hand.

Under Diagnostic Code 5010, traumatic arthritis substantiated by x-ray findings is rated as degenerative arthritis under Diagnostic Code 5003, which in turn is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.

Under Diagnostic Code 5201, a maximum 30 percent rating is warranted for limitation of motion of the non-dominant arm to 25 degrees from the side.

For VA rating purposes, when the arm is at the side it is considered to be at 0 degrees and when it is raised to shoulder level it is at 90 degrees from the body.  Normal range of motion for the shoulder is as follows: forward elevation (flexion) to 180 degrees; abduction to 180 degrees; internal rotation to 90 degrees; and external rotation to 90 degrees.  See 38 C.F.R. § 4.71a, Plate I.  

When evaluating joint disabilities rated on the basis of limitation of motion, VA may consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2010); DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).

After a careful review of the record, the Board finds that an increased rating is not warranted for the Veteran's post operative recurrent dislocation of the left shoulder.  

Turning to the evidence of record, a February 2006 VA treatment note reflects complaints of left shoulder pain and findings of decreased range of motion of the left shoulder.  Complaints of stiffness were also noted.

A March 2006 VA orthopedic consult note reflects complaints of left shoulder pain and decreased range of motion.  Examination revealed abduction to 80 degrees, flexion to 80 degrees, and external rotation to 10 degrees.  X-rays were reported as showing advanced left glenohumeral degenerative joint disease, and a screw and washer with an old staple.  The Veteran was given a steroid injection.  

Further regarding the March 2006 consult, the Veteran was expressed that the notes from that treatment session were not authored by the physician who had treated him and that they failed to reflect a conversation he had with the doctor.  Specifically, the Veteran was reportedly told by the physician that he would be lucky to make it to age 50 without requiring a shoulder replacement.

A June 2006 VA examination report reflects complaints of pain, stiffness, weakness, and decreased mobility of the left shoulder.  He treated his symptoms with Tylenol two to three times per day.  Regarding left shoulder range of motion, the Veteran had flexion to 100 degrees decreasing to 90 degrees upon repetitive use due to pain, abduction to 90 degrees decreasing to 80 degrees upon repetitive use due to pain, external rotation to 40 degrees with no additional limitation of motion upon repetitive use, and internal rotation to 45 degrees with no additional limitation of motion upon repetitive use.  The examiner provided the findings of a February 2006 x-ray report of the left shoulder, which showed moderately severe degenerative arthritis of the glenohumeral joint with a metallic staple and screw in place within the glenoid and slight widening of the acromioclavicular (AC) joint possibly representing a partial AC separation.  The diagnosis was degenerative joint disease of the left shoulder status post operative repair for recurrent dislocation.

A March 2007 VA treatment note reflects a history of left shoulder adhesive capsilitis and findings of decreased range of motion of the left shoulder.

In April 2007 correspondence, the Veteran stated that his pain level and range of motion during the VA examination were somewhat improved because of the prior steroid injection.

Given the above, the Board finds that, since the date of service connection, the Veteran's post operative recurrent dislocation of the left shoulder has not been manifested by limitation of motion of the nondominant arm to 25 degrees from the side.  Indeed, even prior to receiving the steroid injection, which improved his condition, his range of motion consisted of 80 degrees of abduction and 80 degrees of flexion.  Thus, a higher rating is not warranted under Diagnostic Code 5201.  

While recognizing that the Veteran has complaints of pain, stiffness, and weakness, the record does not reflect evidence of additional impairment of the left shoulder upon clinical examination, as caused by such pain, stiffness, weakness, or related factors, that would warrant an increased rating under the principles set forth in 38 C.F.R. §§ 4.40, 4.45 and 4.59.  Moreover, while the June 2006 VA examination reflects an additional 10 degrees of loss of abduction and flexion on repetitive use, the Board has already applied these findings in the above analysis, which fails to show that an increased rating is warranted for limitation of motion of the arm.  

Additionally, the Board recognizes the Veteran's statements to the effect that a March 2006 clinical record failed to reference the physician's comments as to the severity of his left shoulder problem.  However, the record is deemed sufficient to evaluate the claim.  Indeed, range of motion findings reflecting the severity of the Veteran's disability were provided in the March 2006 report in question, and the Veteran does not dispute the accuracy of those findings.  Moreover, it is known that a steroid injection was received on that date, further offering insight as to the severity of the disability.  Finally, complete examination findings were provided shortly thereafter, in June 2006.  

The Board has also considered whether any other applicable rating criteria may enable a higher evaluation here.  However, after review, the Board finds that no other diagnostic code provides for a higher rating.  Without evidence of disability comparable to intermediate ankylosis of the scapulohumeral articulation, a higher rating is not warranted under Diagnostic Code 5200.  Similarly, without evidence of fibrous union or nonunion of the humerus, or loss of the head of the humerus, a higher rating is not warranted under Diagnostic Code 5202.  Finally, Diagnostic Code 5203, concerning impairment of the clavicle or scapula, provides a maximum benefit of 20 percent, which is the rating percentage already in effect.

In sum, there is no support for a higher rating here.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107 (2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extra-Schedular considerations

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).

An extra-schedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is not inadequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected left shoulder disability, to wit limitation of motion of the arm to 25 degrees from the side, but the medical evidence reflects that those manifestations are not present in this case.  Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order.


ORDER

A rating in excess of 20 percent for post operative recurrent dislocation of the left shoulder is denied.



____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


